EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald Stevens on 3 November 2021.
The application has been amended as follows: 
In the Claims:
In claim 1, line 16 and in claim 10, line 17, --respective-- has been inserted prior to “second opening”, respectively at these instances.
Claims 1-9; 10-18 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A transmission line device comprising a plurality of substrates each having signal and ground conductor patterns thereon that are joined to each other--.


BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee